Citation Nr: 1758686	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 968		DATE
		

THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for hypertension is denied.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the November 2007 decision is new but not material and does not support the application to reopen service connection for hypertension.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty for five years, including a verified period from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen the claim for service connection for hypertension.

In a March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for May 2017, which the Veteran requested to reschedule.  The hearing was rescheduled for August 2017; however, in August 2017, prior to the hearing date, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

New and material evidence

The Veteran contends that his claim for service connection for hypertension should be reopened, as he was treated for the condition while on active duty in Germany and at Fort Sill.  See the August 2009 and November 2010 statements.

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 
To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

Here, the Veteran submitted a claim for service connection for hypertension in August 2007, which was denied in a November 2007 rating decision because the evidence did not show a relationship between the Veteran's diagnosis of hypertension and his active service.  The evidence also did not establish that the hypertension had been diagnosed to a compensable degree within one year of the Veteran's separation from service.  The evidence of record at the time of the November 2007 rating decision consisted of the Veteran's service treatment records, the application for compensation benefits, and treatment records from the Tallahassee VA medical center (2002 - 2007).  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

In August 2009, the Veteran requested to reopen the claim for service connection for hypertension.  The additional evidence received in support of the application to reopen consists of written lay statements submitted in August 2009 and November 2010; treatment records from the Tallahassee VA medical center (2007 - 2011); and a statement by a private physician opining that the Veteran's diabetes is more likely than not caused by or a result of the Veteran's military service.

The Board finds that the evidence submitted since the November 2007 rating decision is new, but it is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for hypertension.  Specifically, the evidence does not address whether any current diagnosis of hypertension is related to service.  The evidence also does not show that the Veteran was treated for hypertension in service in Germany or at Fort Sill, nor does it show a diagnosis within one year of his discharge from active service.  Rather, the only connection to service is the statements by the Veteran.  To the extent to which the Veteran asserts the onset of the condition was in service or attempts to provide such a link, this is cumulative of his statements prior to the November 2007 rating decision.  Reid v. Derwinski, 2 Vet. App. 312 (1992). See also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). Thus, his lay statements on their own are not sufficient to serve as new and material evidence to reopen the claim.

As such, the evidence submitted since the November 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  Accordingly, new and material evidence has not been received to reopen service connection for hypertension and the appeal is denied.  


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


